Exhibit 10.4

Confirmation of OTC Warrant Transaction

 

Date:      April 19, 2006, as amended and restated as of April 24, 2006 To:     
Gilead Sciences, Inc. (“Counterparty”) From:      Bank of America, N.A. (“Bank”)

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into between
Counterparty and Bank on the Trade Date specified below (the “Transaction”).
This Confirmation constitutes a “Confirmation” as referred to in the Master
Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of the Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein) shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement”) as if we had executed an agreement in
such form (but without any Schedule and with the elections specified in the
“ISDA Master Agreement” Section of this Confirmation) on the Trade Date of the
Transaction. In the event of any inconsistency between the provisions of that
Master Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Master Agreement.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms:

 

Trade Date:    April 19, 2006 Warrant Style:    European Warrant Type:    Call
Effective Date:    Subject to cancellation of the OTC Warrant Transaction prior
to 5:00 pm (EST) on such date by Counterparty, April 25, 2006 Seller:   
Counterparty Buyer:    Bank

 

1



--------------------------------------------------------------------------------

Shares:    Shares of common stock, $0.001 par value, of Counterparty (Security
Symbol: “GILD”) Number of Warrants:    8,529,950 Warrant Entitlement:    One (1)
Share per Warrant Strike Price:    $107.7902 Premium:    $133,510,000, payable
by Bank to Counterparty on the Premium Payment Date Premium Payment Date:   
Trade Date + 4 Full Exchange Business Days Exchange:    NASDAQ National Market
Related Exchange(s):    All Exchanges Procedures for Exercise:    Expiration
Time:    11:59 pm (New York time) Expiration:    The Valuation Date Exercise
Date:    The Expiration Date Automatic Exercise:    Applicable; provided that
Section 3.4(a) of the Equity Definitions shall apply to Cash Settlement and Net
Physical Settlement. Valuation:    Valuation Date:    The later of (a) July 30,
2013 and (b) the 20th Averaging Date. Averaging Dates:    The 20 Full Exchange
Business Days beginning on and including July 1, 2013. Full Exchange Business
Day:    A Scheduled Trading Day that has a scheduled closing time for its
regular trading session that is 4:00 pm (New York City time) or the then
standard closing time for regular trading on the Exchange and is not a Disrupted
Day. Averaging Date Disruption:    Modified Postponement Settlement Terms:   
Cash Settlement:    Counterparty may elect to settle the Transaction by Cash
Settlement or Net Physical Settlement by providing Bank with notice (“Settlement
Notice”) in accordance with the Settlement Method Election provisions herein and
in Section 7.1 of the Equity Definitions. In the event that Counterparty does
not so notify Bank, the Transaction shall be settled pursuant to the Default
Settlement Method provision below. Settlement Currency:    USD Settlement Price:
   The arithmetic mean of the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 am to 3:45 pm, as observed on the Bloomberg “VAP”
page, on each Averaging Date.

 

2



--------------------------------------------------------------------------------

Cash Settlement Payment Date:    Three (3) Currency Business Days after the
Valuation Date Settlement Method Election:    Applicable with respect to Cash
Settlement or Net Physical Settlement only. Electing Party:    Counterparty
Settlement Method Election Date:    Three (3) days prior to the first Averaging
Date Default Settlement Method:    Net Physical Settlement. Net Physical
Settlement:    In the event that the Transaction is settled by Net Physical
Settlement, Counterparty shall deliver to Bank on the Settlement Date a number
of Shares (the “Delivered Shares”) equal to the Net Physical Settlement Amount
divided by the Settlement Price, provided that in the event that the number of
Shares calculated comprises any fractional Share, only whole Shares shall be
delivered and an amount in cash equal to the value of such fractional share
shall be payable by Counterparty to Bank in lieu of such fractional Share. Net
Physical Settlement Amount:    With respect to the Valuation Date, an amount, as
calculated by the Calculation Agent, equal to the Number of Warrants multiplied
by the Strike Price Differential. Strike Price Differential:    In respect of
the Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price or (ii) if such Settlement Price is less than or equal to the Strike
Price, zero. Settlement Date:    Settlement Date shall occur on the first (1st)
Full Exchange Business Day following the Valuation Date. Net Physical Settlement
Adjustment:    Subject to the Maximum Deliverable Share Amount, if Bank receives
any Delivered Shares under the Transaction that cannot be freely sold without
registration under the Securities Act (as defined below) or are subject to any
legend restricting transferability:    (i) Bank shall sell the Delivered Shares
in a commercially reasonable manner until the amount received by Bank for the
sale of the Shares (the “Proceeds Amount”) is equal to the Net Physical
Settlement Amount. Any remaining Delivered Shares shall be returned to
Counterparty.    (ii) If the Proceeds Amount is less than the Net Physical
Settlement Amount, Counterparty shall promptly deliver upon notice from Bank
additional Shares to Bank until the dollar amount from the sale of such Shares
by Bank equals the difference between the Net Physical Settlement Amount and the
Proceeds Amount. In no event shall Counterparty be required to deliver to Bank a
number of Shares greater than the Maximum Deliverable Share Amount. Conditions
to Net Physical Settlement:    (i) If, in connection with or following delivery
of Shares hereunder, Bank notifies Counterparty that Bank has reasonably
determined, after advice from counsel, that there is a substantial material risk
that such Shares are subject to restrictions on transfer in the hands of Bank
pursuant to the rules and regulations under the Securities Act of 1933, as
amended (the “Securities Act”), Counterparty shall promptly make available to
Bank an effective registration

 

3



--------------------------------------------------------------------------------

   statement (the “Registration Statement”) filed pursuant to Rule 415 under the
Securities Act and such prospectuses as Bank may reasonably request to comply
with the applicable prospectus delivery requirements (the “Prospectus”) for the
resale by Bank of such number of Shares as Bank shall reasonably specify in
accordance with this paragraph, such Registration Statement to be effective and
Prospectus to be current until the earliest of the date on which (a) all
Delivered Shares have been sold by Bank or returned to Counterparty pursuant to
the Net Physical Settlement Adjustment provision above, (b) Bank has advised
Counterparty that it no longer requires that such Registration Statement be
effective, (c) all remaining Delivered Shares could be sold by Bank without
registration pursuant to Rule 144 promulgated under the Securities Act (the
“Registration Period”) or (d) Counterparty has provided a legal opinion in form
and substance satisfactory to Bank (with customary assumptions and exceptions)
that the Shares issuable upon exercise of these Warrants will be freely tradable
under the Securities Act upon delivery to Bank and not subject to any legend
restricting transferability. It is understood that the Registration Statement
and Prospectus may cover a number of Shares equal to the aggregate number of
Shares (if any) reasonably estimated by Bank to be potentially deliverable by
Counterparty in connection with Net Physical Settlement hereunder (not to exceed
the Maximum Deliverable Share Amount);    Notwithstanding the foregoing, the
Registration Statement and Prospectus provided for by this paragraph shall be
subject to the same suspension of sales during “blackout dates” as provided in
the following paragraph (ii).    (ii) In the event that Bank notifies
Counterparty that Bank has reasonably determined after advice from counsel that
there is a substantial material risk that the Shares are subject to restrictions
on transfer in the hands of Bank pursuant to the rules and regulations under the
Securities Act, Counterparty will enter into a registration rights agreement
with Bank in form and substance reasonably acceptable to Bank, which agreement
will contain among other things, customary representations and warranties and
indemnification, restrictions on sales during “blackout dates” as provided for
in the registration rights agreement (the “Registration Rights Agreement”)
entered into between Counterparty and the Initial Purchasers in connection with
Counterparty’s 0.625% Convertible Senior Notes due 2013 (the “Convertible
Notes”), and other rights relating to the registration of a number of Shares
equal to the number of Delivered Shares and others Shares deliverable hereunder
up to the Maximum Deliverable Share Amount.    (iii) Counterparty shall promptly
pay to Bank a $0.04 per Share fee with all Shares delivered in connection with
Net Physical Settlement pursuant to a Registration Statement.    (iv) In the
event Counterparty fails to comply with any of the conditions set forth in
“Conditions to Net Physical Settlement” herein, Counterparty shall settle the
Transaction through Cash Settlement; provided however, that notwithstanding the
foregoing, Counterparty may deliver unregistered Shares. In such case, the value
of any unregistered Shares so delivered shall be discounted to reflect their
market value (calculated in a commercially reasonable manner) or the cost
(calculated in a commercially reasonable manner) to Bank of trading Shares in
order to close out its hedge position, if any, and such discounted value shall
be used in place of the Settlement Price for purposes of determining the number
of Delivered Shares. In no event shall Counterparty be required to top-up the
delivery in cash.

 

4



--------------------------------------------------------------------------------

Limitations on Net Physical

Settlement by Counterparty:

  

 

Notwithstanding anything herein or in the Master Agreement to the contrary, the
number of Shares that may be delivered at settlement by Counterparty shall not
exceed 8,956,448 at any time (“Maximum Deliverable Share Amount”).

   Counterparty represents and warrants that the number of Available Shares as
of the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that Counterparty shall not take any action of
corporate governance or otherwise to reduce the number of Available Shares below
the Maximum Deliverable Share Amount.    For this purpose, “Available Shares”
means the number of Shares Counterparty currently has authorized (but not issued
and outstanding) less the maximum number of Shares that may be required to be
issued by Counterparty in connection with stock options, convertibles, and other
commitments of Counterparty that may require the issuance or delivery of Shares
in connection therewith. Dividends:    Extraordinary Dividends:    Any and all
dividends paid by Counterparty. Share Adjustments:    Method of Adjustment:   
Calculation Agent Adjustment Extraordinary Events:    Consequences of Merger
Events:    (a) Share-for-Share: Cancellation and Payment (Calculation Agent
Determination)    (b) Share-for-Other: Cancellation and Payment (Calculation
Agent Determination)    (c) Share-for-Combined: Cancellation and Payment
(Calculation Agent Determination)    With respect to any Extraordinary Events
hereunder, upon the occurrence of Cancellation and Payment in whole or in part,
the parties agree that the amount to be paid, in accordance with the Equity
Definitions, shall constitute a Transaction Early Termination Amount, subject to
satisfaction by the payment or delivery of Shares or cash as set forth in the
Early Termination section below. Tender Offer:    Not Applicable
Nationalization, Insolvency and Delisting:    Cancellation and Payment
(Calculation Agent Determination) (subject to satisfaction by payment or
delivery of Shares or cash as set forth in “Early Termination” below)
Determining Party:    Buyer Additional Disruption Events:    Change in Law:   
Not Applicable

 

5



--------------------------------------------------------------------------------

Failure to Deliver:    Not Applicable Insolvency Filing:    Applicable Hedging
Disruption Event:    Not Applicable Increased Cost of Hedging:    Not Applicable
Hedging Party:    Bank Loss of Stock Borrow:    Not Applicable Increased Cost of
Stock Borrow:    Not Applicable Determining Party:    Bank Non-Reliance:   
Applicable Agreements and Acknowledgments Regarding Hedging Activities:   
Applicable Additional Acknowledgments:    Applicable Other Provisions:   
Additional Agreements:    If due to the occurrence of an Extraordinary Event or
otherwise Counterparty would be obligated to pay cash to Bank pursuant to the
terms of this Confirmation for any reason without having had the right (other
than pursuant to this paragraph) to elect to deliver Shares in satisfaction of
such payment obligation, then Counterparty may elect to deliver to Bank a number
of Shares (whether registered or unregistered) having a cash value equal to the
amount of such payment obligation (such number of Shares to be delivered to be
determined by the Calculation Agent acting in a commercially reasonable manner
to determine the number of Shares that could be sold by Bank over a reasonable
period of time to realize the cash equivalent of such payment obligation taking
into account any applicable discount (determined in a commercially reasonable
manner) to reflect any restrictions on transfer as well as the market value of
the Shares). Further, if Counterparty is delivering Shares as a result of a
Merger Event, the Settlement Date will be immediately prior to the effective
time of the Merger Event and the Shares will be deemed delivered at such time
such that Bank will be a holder of the Shares prior to such effective time.
Settlement relating to any delivery of Shares pursuant to this paragraph shall
occur within a reasonable period of time. The number of Shares delivered
pursuant to this paragraph shall not exceed the Maximum Deliverable Share Amount
and shall be subject to the provisions under “Early Termination” hereof
regarding Proceeds Amount. Early Termination:    Notwithstanding any provision
to the contrary, upon the designation of an Early Termination Date hereunder, a
party’s payment obligation in respect of the Transaction only as determined in
accordance with Second Method and Market Quotation (the “Transaction Early
Termination Amount”) may, at the option of Counterparty, be satisfied by the
party owing such amount by the delivery of a number of Shares equal to the
Transaction Early Termination Amount divided by the Termination Price (“Early
Termination Stock Settlement”); provided,

 

6



--------------------------------------------------------------------------------

   however, that Counterparty must notify Bank of its election of Early
Termination Stock Settlement by the close of business on the day that is two
Exchange Business Days following the day that the notice designating the Early
Termination Date is effective.    “Termination Price” means the closing price
per Share on the Exchange on the Early Termination Date.    A number of Shares
calculated as being due in respect of any Early Termination Stock Settlement
will be deliverable on the third Exchange Business Day following the date that
notice pursuant to Section 6(d)(i) of the Master Agreement specifying the number
of Shares deliverable is effective. Section 6(d)(i) of the Master Agreement is
hereby amended by adding the following words after the word “paid” in the fifth
line thereof: “or any delivery is to be made, as applicable.”    On or prior to
the Early Termination Date (if Early Termination Stock Settlement is elected),
if so requested by Bank, Counterparty shall enter into a registration rights
agreement with Bank in form and substance reasonably acceptable to Bank which
agreement will contain among other things, customary representations and
warranties and indemnification, restrictions on sales during “blackout dates” as
provided for in the Registration Rights Agreement and shall satisfy the
conditions contained therein and Counterparty shall file and diligently pursue
to effectiveness a Registration Statement pursuant to Rule 415 under the
Securities Act. If and when such Registration Statement shall have been declared
effective by the Securities and Exchange Commission, Counterparty shall have
made available to Bank such Prospectuses as Bank may reasonably request to
comply with the applicable prospectus delivery requirements for the resale by
Bank of such number of Shares as Bank shall specify (or, if greater, the number
of Shares that Counterparty shall specify). Such Registration Statement shall be
effective and Prospectus shall be current until the earliest of the date on
which (i) all Shares delivered by Counterparty in connection with an Early
Termination Date, (ii) Bank has advised Counterparty that it no longer requires
that such Registration Statement be effective or (iii) all remaining Shares
could be sold by Bank without registration pursuant to Rule 144 promulgated
under the Securities Act (the “Termination Registration Period”). It is
understood that the Registration Statement and Prospectus will cover a number of
Shares equal to the number of Shares plus the aggregate number of Shares (if
any) reasonably estimated by Bank to be potentially deliverable by Counterparty
in connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Registration Period Counterparty shall represent that each of its filings under
the Securities Act, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or other applicable securities laws that are required to be
filed have been filed and that, as of the respective dates thereof and as of the
date of this representation, there is no misstatement of a material fact
contained therein or omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading.    If Counterparty
does not deliver Shares subject to an effective Registration Statement as set
forth above, Counterparty may deliver unregistered Shares in an amount
determined by Bank based upon Bank’s commercially reasonable judgment of the
market value of such Shares. In no event shall Counterparty be required to
deliver to Bank a number of Shares greater than the Maximum Deliverable Share
Amount.

 

7



--------------------------------------------------------------------------------

   If Bank receives Shares in connection with an Early Termination Stock
Settlement that cannot be freely sold under the Securities Act or that are
subject to any legend restricting transferability, Bank shall sell such Shares
in a commercially reasonable manner until the amount received by Bank for the
sale of such Shares (net of transaction costs, calculated in a commercially
reasonable manner) (the “Proceeds Amount”) is equal to the Transaction Early
Termination Amount. Any remaining Shares shall be returned to Counterparty. If
the Proceeds Amount is less than the Transaction Early Termination Amount,
Counterparty shall promptly deliver additional Shares to Bank upon request until
the dollar amount from the sale of such additional Shares by Bank (net of
transaction costs, calculated in a commercially reasonable manner) equals the
difference between the Transaction Early Termination Amount and the Proceeds
Amount. In no event shall Counterparty be required to deliver to Bank a number
of Shares greater than the Maximum Deliverable Share Amount. Compliance With
Securities Laws:    Each party represents and agrees that it has complied, and
will comply, in connection with the Transaction and all related or
contemporaneous sales and purchases of Shares, with the applicable provisions of
the Securities Act, the Exchange Act, and the rules and regulations thereunder,
including, without limitation, Rule 10b-5 and 13e and Regulation M under the
Exchange Act, provided that each party shall be entitled to rely conclusively on
any information communicated by the other party concerning such other party’s
market activities and provided further that Counterparty shall have no liability
as a result of a breach of this representation due to Bank’s gross negligence or
willful misconduct.    Each party further represents that if such party (“X”)
purchases any Shares from the other party pursuant to the Transaction, such
purchase(s) will comply in all material respects with (i) all laws and
regulations applicable to X, and (ii) all contractual obligations of X.    Each
party acknowledges that the offer and sale of the Transaction to it is intended
to be exempt from registration under the Securities Act by virtue of Section
4(2) thereof. Accordingly, Counterparty represents and warrants to Bank that (i)
it has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws. On or prior to the Trade Date, Counterparty shall deliver to Bank a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Bank shall reasonably request.   
Counterparty represents and acknowledges that as of the date hereof:    (a) No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Company of this Confirmation, except such as have
been obtained or made and such as may be required under the Securities Act or
state securities laws;    (b) without limiting the generality of Section 13.1 of
the Equity Definitions, Bank is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 149 or
150, EITF Issue No. 00-19 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project.

 

8



--------------------------------------------------------------------------------

Account Details:   

Account for payments

to Counterparty:

  

Not Applicable Account for payment to Bank:    Bank of America, N.A.    New
York, NY    ABA# 026-009-593    SWIFT: BOFAUS3N    Account Name: Bank of America
   A/C: 0012333-34172 Agreement Regarding Shares:    Counterparty agrees that,
in respect of any Shares delivered to Bank, such Shares shall be, upon such
delivery, duly and validly authorized, issued and outstanding, fully paid and
non-assessable and subject to no adverse claims of any other party. The issuance
of such Shares does not and will not require the consent, approval,
authorization, registration or qualification of any government authority, except
such as shall have been obtained on or before the delivery date of any Shares or
in connection with any Registration Statement filed with respect to any Shares.
Bankruptcy Rights:    In the event of Counterparty’s bankruptcy, Bank’s rights
in connection with the Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
Bank’s rights with respect to any other claim arising from the Transaction prior
to Counterparty’s bankruptcy shall remain in full force and effect and shall not
be otherwise abridged or modified in connection herewith. Set-Off:    Each party
waives any and all rights it may have to set-off, whether arising under any
agreement, applicable law or otherwise. Collateral:    None. Transfer:   
Counterparty may transfer its rights and delegate its obligations under the
Transaction in accordance with Section 7 of the Master Agreement. Bank may
assign its rights and delegate its obligations hereunder, in whole or in part,
to any other person (an “Assignee”) without the prior consent of Counterparty,
effective (the “Transfer Effective Date”) upon delivery to Counterparty of an
executed acceptance and assumption by the Assignee (an “Assumption”) of the
transferred obligations of Bank under the Transaction (the “Transferred
Obligations”). Indemnity:    Each party agrees to indemnify the other party, its
Affiliates and their respective directors, officers, agents and controlling
parties (each such person being an “Indemnified Party”) from and against any and
all losses, claims, damages and liabilities, joint and several, to which such
Indemnified Party may become subject because of a breach of any representation
or covenant hereunder, in the Master Agreement or any other agreement relating
to the Master Agreement or Transaction and will reimburse any Indemnified Party
for all reasonable expenses (including reasonable legal fees and expenses) as
they are incurred in connection with the investigation of, preparation for, or
defense of, any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto.

 

9



--------------------------------------------------------------------------------

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

 

  (a) Counterparty hereby represents and warrants to Bank, on each day from the
Trade Date to and including the earlier of (i) April 25, 2006 and (ii) the date
by which Bank is able to initially complete a hedge of its position created by
the Transaction, that:

 

  (1) it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except as disclosed in
the Offering Memorandum relating to the Convertible Notes; and

 

  (2) it has publicly disclosed all material information necessary for it to be
able to purchase or sell Shares in compliance with applicable federal securities
laws and that it has publicly disclosed all material information with respect to
its condition (financial or otherwise).

 

  (b) The parties hereby agree that all documentation with respect to the
Transaction is intended to qualify the Transaction as an equity instrument for
purposes of EITF 00-19.

 

  (c) No collateral shall be required by either party for any reason in
connection with the Transaction.

 

  (d) Bank shall not be entitled to exercise any Warrant hereunder as provided
below, and Automatic Exercise shall not apply with respect to any Warrant, to
the extent the exercise of such Warrant would cause Bank to become, directly or
indirectly, the beneficial owner of more than 8.0 percent of the class of
Counterparty’s equity securities that is comprised of the Shares for purposes of
Section 13 of the Exchange Act (in such case, an “Excess Share Owner”).

Bank shall provide prior notice to Counterparty if the exercise of any Warrant
hereunder would cause Bank to become directly or indirectly, an Excess Share
Owner; provided that the failure of Bank to provide such notice shall not alter
the effectiveness of the provisions set forth in the preceding sentence and any
purported exercise in violation of such provisions shall be void and have no
effect.

If Bank is not entitled to exercise any Warrant because such exercise would
cause Bank to become, directly or indirectly, an Excess Share Owner and Bank
thereafter disposes of Shares owned by it or any action is taken that would then
permit Bank to exercise such Warrant without such exercise causing it to become,
directly or indirectly, an Excess Share Owner, then Bank shall provide notice of
the taking of such action to Counterparty and such Warrant shall then become
exercisable by Bank to the extent such Warrant is otherwise or had otherwise
become exercisable hereunder. In such event, the Expiration Date with respect to
such Warrant shall be the date on which Counterparty receives such notice from
Bank, and the related Settlement Date shall be as soon as reasonably practicable
after receipt of such notice but no more than three (3) Exchange Business Days
thereafter (but in no event shall the Settlement Date occur prior to the date on
which it would have otherwise occurred but for the provisions of this paragraph
(d)); provided that the related Net Physical Settlement Amount shall be the same
as the Net Physical Settlement Amount but for the provisions of this
paragraph (d). In addition, within 30 calendar days of the Settlement Date,
Counterparty shall use its reasonable efforts to refrain from activities that
could reasonably be expected to result in Bank’s ownership of Shares exceeding
10% of all issued and outstanding Shares.

ISDA Master Agreement

With respect to the Master Agreement, Bank and Counterparty each agree as
follows:

Specified Entities:

(i) in relation to Bank, for the purposes of:

Section 5(a)(v):  not applicable

Section 5(a)(vi): not applicable

Section 5(a)(vii): not applicable

Section 5(b)(iv): not applicable

 

10



--------------------------------------------------------------------------------

and (ii) in relation to Counterparty, for the purposes of:

Section 5(a)(v):     not applicable

Section 5(a)(vi):    not applicable

Section 5(a)(vii):   not applicable

Section 5(b)(iv):    not applicable

“Specified Transaction” will have the meaning specified in Section 14 of the
Master Agreement.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Master
Agreement will not apply to Bank or to Counterparty.

The “Automatic Early Termination” provision of Section 6(a) of the Master
Agreement will not apply to Bank or to Counterparty.

Payments on Early Termination. For the purpose of Section 6(e) of the Master
Agreement: (i) Market Quotation shall apply; and (ii) the Second Method shall
apply.

“Termination Currency” means USD.

Tax Representations:

 

  (I) For the purpose of Section 3(e) of the Master Agreement, each party
represents to the other party that it is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 2(e), 6(d)(ii), or
6(e) of the Master Agreement) to be made by it to the other party under the
Master Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Master Agreement, (ii) the satisfaction of the agreement contained in
Section 4(a)(i) or 4(a)(iii) of the Master Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Master Agreement, and (iii) the satisfaction
of the agreement of the other party contained in Section 4(d) of the Master
Agreement; provided that it will not be a breach of this representation where
reliance is placed on clause (ii) above and the other party does not deliver a
form or document under Section 4(a)(iii) of the Master Agreement by reason of
material prejudice to its legal or commercial position.

 

  (II) For the purpose of Section 3(f) of the Master Agreement, each party makes
the following representations to the other party:

 

  (i) Bank represents that it is a national banking association chartered by the
Office of the Comptroller of the Currency pursuant to the National Bank Act.

 

  (ii) Counterparty represents that it is a corporation incorporated under the
laws of the State of Delaware.

 

11



--------------------------------------------------------------------------------

Delivery Requirements: For the purpose of Sections 3(d), 4(a)(i) and (ii) of the
Master Agreement, each party agrees to deliver the following documents:

Tax forms, documents or certificates to be delivered are:

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this Confirmation;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

Other documents to be delivered:

 

Party Required to

Deliver Document

 

Document Required to be Delivered

 

When Required

 

Covered by

Section 3(d)

Representation

Counterparty   Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes Counterparty   Certified copy of the resolution of
the Board of Directors or equivalent document authorizing the execution and
delivery of this Confirmation   Upon or before execution and delivery of this
Confirmation   Yes

Addresses for Notices: For the purpose of Section 12(a) of the Master Agreement:

Address for notices or communications to Bank for all purposes:

 

Address:    Bank of America, N.A.    c/o Banc of America Securities LLC   
Equity Financial Products    9 West 57th Street, 40th Floor    New York, NY
10019 Attention:    Legal Department Facsimile No.:    (212) 230-8610
Telephone No.:    (212) 583-6580

Address for notices or communications to Counterparty for all purposes:

 

Address:    Gilead Sciences, Inc.    333 Lakeside Drive    Foster City,
California 94404 Attention:    Treasurer Facsimile No.:    (650) 522-5727
Telephone No.:    (652) 522-3000

Process Agent: For the purpose of Section 13(c) of the Master Agreement: Neither
Bank nor Counterparty appoints a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Master Agreement:

The Office for Bank for the Transaction is Charlotte.

Counterparty is not a Multibranch Party.

Calculation Agent. The Calculation Agent is Bank.

 

12



--------------------------------------------------------------------------------

Credit Support Document.

Bank: Not Applicable.

Counterparty: Not Applicable.

Credit Support Provider.

With respect to Bank: Not Applicable.

With respect to Counterparty: Not Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

Netting of Payments. The provisions of Section 2(c) of the Master Agreement
shall not be applicable to the Transaction.

Basic Representations. Section 3(a) of the Master Agreement is hereby amended by
the deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and the Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.

Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Master Agreement is
modified to read as follows:

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Master Agreement is
modified by inserting the following at the beginning thereof:

“To such party’s best knowledge,”

Additional Representations:

Counterparty Representations. Counterparty (i) has such knowledge and experience
in financial and business affairs as to be capable of evaluating the merits and
risks of entering into the Transaction; and (ii) has consulted with its own
legal, financial, accounting and tax advisors in connection with the
Transaction.

 

13



--------------------------------------------------------------------------------

Acknowledgements:

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.

(2) The parties hereto intend for:

 

  (a) the Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

 

  (b) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Master Agreement
with respect to the other party to constitute a “contractual right” as defined
in the Bankruptcy Code;

 

  (c) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

(3) The parties acknowledge and agree that in the event of an Early Termination
Date as a result of an Event of Default, the amount payable under the Master
Agreement will be a cash amount calculated as described therein and that any
delivery specified in the Transaction will no longer be required.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Master Agreement is
modified by deleting the words “on the day” in the second line thereof and
substituting therefor “on the day that is three Local Business Days after the
day”. Section 6(d)(ii) is further modified by deleting the words “two Local
Business Days” in the fourth line thereof and substituting therefor “three Local
Business Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that Bank has authorized
Counterparty to disclose the Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Bank) that such disclosure is required by law or by the
rules of NASDAQ or any securities exchange. Notwithstanding any provision in
this Confirmation or the Master Agreement, in connection with Section 1.6011-4
of the Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had

 

14



--------------------------------------------------------------------------------

been executed with the invalid or unenforceable provision eliminated, so long as
this Confirmation as so modified continues to express, without material change,
the original intentions of the parties as to the subject matter of this
Confirmation and the deletion of such portion of this Confirmation will not
substantially impair the respective benefits or expectations of parties to this
Confirmation; provided, however, that this severability provision shall not be
applicable if any provision of Section 2, 5, 6 or 13 of the Master Agreement (or
any definition or provision in Section 14 to the extent that it relates to, or
is used in or in connection with any such Section) shall be so held to be
invalid or unenforceable.

Affected Parties. For purposes of Section 6(e) of the Master Agreement, each
party shall be deemed to be an Affected Party in connection with Illegality and
any Tax Event.

 

15



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ ERIC P. HAMBLETON

Name:   Eric P. Hambleton Title:   Authorized Signatory

Confirmed as of the date first above written:

 

GILEAD SCIENCES, INC. By:  

/s/ JOHN F. MILLIGAN, PH.D.

Name:   John F. Milligan, Ph.D. Title:  

Executive Vice President and

Chief Financial Officer